DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. 2014/0225238) in view of Matsuki (U.S. 5,751,058).
Regarding Claim 1, Kimura et al. discloses a semiconductor module package comprising: 
an interconnected base plate (substrate 11, Figure 1); 
a case comprising a plurality of sidewalls disposed on a periphery of the interconnected base plate (case 20, Figure 1); and 
a plurality of terminals disposed along the plurality of sidewalls extending away from the interconnected base plate (terminals 40/42, Figure 1); 
wherein the interconnected base plate comprises: 
a bottom metal plate (bottom metal plate 12, Figure 1); 
a mold compound layer overlaying at least a central portion of the bottom metal plate (mold compound layer 14/18 or 148 or 214, Figures 1, 7, and 17); 
a first plurality of metal pads embedded in the mold compound layer (metal pads 16, Figure 1); and 
a second plurality of metal pads embedded in the mold compound layer electrically connected to the plurality of terminals (metal pads 16, Figures 1 and 2); 
wherein the mold compound layer encloses a bottom and edge faces of the first plurality of metal pads (mold compound 14/18 or 148 or 214, pads 16, Figures 1, 7, and 17); and 
wherein bottom surfaces of the first plurality of metal pads are separated from the bottom metal plate by a thickness of the mold compound layer (metal pads 16, bottom metal plate 12, mold compound layer 14/18 or 148 or 214, Figures 1, 7, and 17).
However, they do not explicitly disclose that the case is a plastic case. Matsuki discloses a similar device wherein a plastic case comprising a plurality of sidewalls is disposed on a periphery of the interconnected base plate (Matsuki, plastic case 21, interconnected base plate 23/25/26, Figure 1) and further discloses that bulk molding compound resin, which is a form of plastic, is a suitable material for the case and that the material has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the case as a plastic case in Kimura et al. in view of Matsuki in order to form the case of a suitable material that has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32).  Please note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a power module case out of a plastic material", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 2, Kimura et al. in view of Matsuki further discloses that the bottom metal plate extends to an entire area of the interconnected base plate (Kimura et al., bottom metal plate 12, interconnected base plate 11, Figure 1).
Regarding Claim 3, Kimura et al. in view of Matsuki further discloses that a bottom surface of the mold compound layer is directly attached to a top surface of the bottom metal plate; and wherein the mold compound layer extends an entire central area of the bottom metal plate terminating at the sidewalls of the plastic case (Kimura et al., mold compound layer 14/18 or 214, bottom metal plate 12, plastic case 20, Figures 1 and 17).
Regarding Claim 4, Kimura et al. in view of Matsuki further discloses that a respective top surface of each of the first plurality of metal pads is exposed from a top surface of the mold compound layer; and wherein the respective top surface of said each of the first plurality of metal pads and the top surface of the mold compound layer are co-planar (Kimura et al., metal pads 16, mold compound layer 14/18, Figure 1).
Regarding Claim 5, Kimura et al. in view of Matsuki further discloses that the bottom metal plate is made of a first copper material (Kimura et al., bottom metal plate 12, Figure 1, Paragraph 25); wherein the mold compound layer is of a single-piece construction (Kimura et al., mold compound 148 or 214, Figures 7 and 17); wherein the mold compound layer is made of a resin (Kimura et al., Paragraphs 25, 32, and 79); and wherein the first plurality of metal pads and the second plurality of metal pads are made of a second copper material (Kimura et al., pads 16, Figure 1, Paragraph 25).
Regarding Claim 9, Kimura et al. in view of Matsuki further discloses that the second plurality of metal pads are electrically connected to the plurality of terminals by a plurality of bonding wires (Kimura et al., bonding wires 35/36/37/38, Figure 1).
Regarding Claim 10, Kimura et al. in view of Matsuki further discloses that the second plurality of metal pads are electrically connected to the plurality of terminals by a plurality of conductive plates (Kimura et al., conductive plate portions of terminals 42/40, Figure 1).
Regarding Claim 12, Kimura et al. in view of Matsuki further discloses a plurality of semiconductor chips (Kimura et al., chips 30/32, Figure 1), each of the plurality of semiconductor chips being attached to a respective metal pad of the first plurality of metal pads by a respective conductive material of a plurality of conductive materials (Kimura et al., conductive material 34 and 35/36/37/38, Figure 1); a plurality of bonding wires (Kimura et al., bonding wires 35/36/37/38); and a molding encapsulation enclosing the plurality of chips, the plurality of bonding wires, a portion of the plurality of terminals, and a portion of the plastic case (Kimura et al., molding encapsulation 50, chips 30/32, terminals 40/42, bonding wires 35/36/37/38, terminals 40/42, case 20, Figure 1).
Regarding Claim 21, Kimura et al. in view of Matsuki further discloses that a length of the mold compound layer is shorter than a length of the bottom metal plate in a first direction; and wherein a width of the mold compound layer is shorter than a width of the bottom metal plate in a second direction orthogonal to the first direction (Kimura et al., bottom metal plate 12, variations of mold compound layer 14/18 found in Figures 1, 4, 5, 6, 7, 9, 11, 14, and 17.  Please note that the claim language does not require the maximum length of the layer in a particular direction, just a length. Therefore the lengths of parts such as 112b, 122b, 135a, 198a, etc. satisfy the requirement of the claim language.  Furthermore, lengths of mold compound 14/18 between metal pads 16b and the base plate edge satisfy the requirement of the claim language.  Finally, the embodiment of Figure 9 has definite maximum lengths in 168b perpendicular to maximum lengths in 168a/14 to satisfy the claim language).  
Regarding Claim 22, Kimura et al. in view of Matsuki further discloses that edges of the mold compound layer are substantially aligned to inner edges of the plurality of sidewalls of the plastic case (Kimura et al., mold compound layer 14/18, plastic case 20, Figure 1. Please note that the term “aligned” for elements that are in a fixed device is broad and does require them to share a parallel plane).  
Regarding Claim 23, Kimura et al. discloses semiconductor module package comprising: 
an interconnected base plate (substrate 11, Figure 1); 
a case comprising a plurality of sidewalls disposed on a periphery of the interconnected base plate (case 20, Figure 1); and 
a plurality of terminals disposed along the plurality of sidewalls extending away from the interconnected base plate (terminals 42/40, Figure 1); 
wherein the interconnected base plate comprises: 
a bottom metal plate (bottom metal plate 12, Figure 1); 
a mold compound layer overlaying at least a central portion of the bottom metal plate (mold compound layer 148 or 214, Figures 1, 7, and 17); -4-Application No.: 16/705,898 
a first plurality of metal pads embedded in the mold compound layer (first metal pads 16, Figure 1); and 
a second plurality of metal pads embedded in the mold compound layer electrically connected to the plurality of terminals (second metal pads 16, Figure 1); 
wherein the mold compound layer encloses a bottom and edge faces of the first plurality of metal pads (mold compound layer 148 or 214, first metal pads 16 or 146, Figures 1, 7, and 17); 
wherein the mold compound layer is of a single-piece construction (mold compound layer 148 or 214, Figures 7 and 17); and 
wherein the second plurality of metal pads are electrically connected to the plurality of terminals by a plurality of bonding wires (bonding wires 35/38, Figure 1).  
However, they do not explicitly disclose that the case is a plastic case. Matsuki discloses a similar device wherein a plastic case comprising a plurality of sidewalls is disposed on a periphery of the interconnected base plate (Matsuki, plastic case 21, interconnected base plate 23/25/26, Figure 1) and further discloses that bulk molding compound resin, which is a form of plastic, is a suitable material for the case and that the material has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the case as a plastic case in Kimura et al. in view of Matsuki in order to form the case of a suitable material that has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32).  Please note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a power module case out of a plastic material", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (U.S. 2014/0225238) in view of in view of Matsuki (U.S. 5,751,058) as applied to Claim 1 above, further in view of Nakatani et al. (U.S. 6,060,150).
Regarding Claim 8, Kimura et al. in view of Matsuki does not explicitly disclose that a thermal conductivity of the mold compound layer is in a range from five watt per meter kelvin to ten watt per meter kelvin.  Nakatani et al. discloses a similar device wherein a thermal conductivity of a thermally conductive and electrically insulating mold compound layer of an interconnected base plate has a thermal conductivity in a range from five watt per meter kelvin to ten watt per meter kelvin (Nakatani et al., mold compound layer 100/200/300, interconnected base plate 302/300/301, Figures 1-3, Column 3, Lines 44-49 and Column 22, Lines 43-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device so that a thermal conductivity of the mold compound layer is in a range from five watt per meter kelvin to ten watt per meter kelvin in Kimura et al. in view of Matsuki, further in view of Nakatani et al. in order to form a device with excellent thermal properties (Nakatani et al., Column 4, Lines 62-67).
Claims 1-4, 6, 7, 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. 7,033,865) in view of Matsuki (U.S. 5,751,058).
Regarding Claim 1, Yamashita et al. discloses a semiconductor module package comprising: 
an interconnected base plate (base plate 130, Figure 12); 
a case comprising a plurality of sidewalls disposed on a periphery of the interconnected base plate (case 132, Figure 12); and 
a plurality of terminals disposed along the plurality of sidewalls extending away from the interconnected base plate (terminals 105, Figure 12); 
wherein the interconnected base plate comprises: 
a bottom metal plate (bottom metal plate 102, Figure 12); 
a mold compound layer overlaying at least a central portion of the bottom metal plate (mold compound 101, Figure 12); 
a first plurality of metal pads embedded in the mold compound layer (metal pads 100, Figure 12); and 
a second plurality of metal pads embedded in the mold compound layer electrically connected to the plurality of terminals (metal pads 105, Figures 11 and 12); 
wherein the mold compound layer encloses a bottom and edge faces of the first plurality of metal pads (mold compound 101, pads 100, Figure 12); and 
wherein bottom surfaces of the first plurality of metal pads are separated from the bottom metal plate by a thickness of the mold compound layer (metal pads 100, bottom metal plate 102, mold compound layer 101, Figure 12).
However, they do not explicitly disclose that the case is a plastic case. Matsuki discloses a similar device wherein a plastic case comprising a plurality of sidewalls is disposed on a periphery of the interconnected base plate (Matsuki, plastic case 21, interconnected base plate 23/25/26, Figure 1) and further discloses that bulk molding compound resin, which is a form of plastic, is a suitable material for the case and that the material has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the case as a plastic case in Yamashita et al. in view of Matsuki in order to form the case of a suitable material that has excellent dimensional accuracy, mechanical strength, heat resistance, and water resistance (Matsuki, Column 6, Lines 23-32).  Please note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a power module case out of a plastic material", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 2, Yamashita et al. in view of Matsuki further discloses that the bottom metal plate extends to an entire area of the interconnected base plate (Yamashita et al., bottom metal plate 102, Figure 12. Please note that the limitation “an entire area” without further description is broad and doesn’t specify what plane or surface that area is required to be considered part of.  The bottommost surface of interconnected base plate 102/101 of the Yamashita reference is defined only by the bottom metal plate 102 so therefore it must extend to an entire area of itself, the interconnected base plate).
Regarding Claim 3, Yamashita et al. in view of Matsuki further discloses that a bottom surface of the mold compound layer is directly attached to a top surface of the bottom metal plate; and wherein the mold compound layer extends an entire central area of the bottom metal plate terminating at the sidewalls of the plastic case (Yamashita et al., mold compound layer 101, bottom metal plate 102, plastic case 132, Figure 12).
Regarding Claim 4, Yamashita et al. in view of Matsuki further discloses that a respective top surface of each of the first plurality of metal pads is exposed from a top surface of the mold compound layer; and wherein the respective top surface of said each of the first plurality of metal pads and the top surface of the mold compound layer are co-planar (Yamashita et al., metal pads 100, mold compound layer 101, Figure 12).
Regarding Claim 6, Yamashita et al. in view of Matsuki further discloses that the mold compound layer is made of a resin containing one or more filler materials selected from the group consisting of silicon oxide, aluminum oxide, and aluminum nitride; and wherein a percentage of filling of the one or more filler materials is in a range from eighty percent to ninety percent (Yamashita et al., Column 10, Lines 51-60).
Regarding Claim 7, Yamashita et al. in view of Matsuki further discloses that a thickness of the bottom metal plate is in a range from five hundred microns to eight hundred microns (Yamashita et al., Column 11, Lines 10-13).
Regarding Claim 10, Yamashita et al. in view of Matsuki further discloses that the second plurality of metal pads are electrically connected to the plurality of terminals by a plurality of conductive plates (Yamashita et al., conductive plate 105, Figure 12).
Regarding Claim 11, Yamashita et al. in view of Matsuki further discloses that each of the second plurality of metal pads, a respective conductive plate of the plurality of conductive plates, and a respective terminal of the plurality of terminals are of a single-piece construction (Yamashita et al., metal pads/conductive plates/terminals 105, Figure 12).
Regarding Claim 21, Yamashita et al. in view of Matsuki further discloses that a length of the mold compound layer is shorter than a length of the bottom metal plate in a first direction; and wherein a width of the mold compound layer is shorter than a width of the bottom metal plate in a second direction orthogonal to the first direction (Yamashita et al., bottom metal plate 102, mold compound layer 101.  Please note that the claim language does not require the maximum length of the layer in a particular direction, just a length. Therefore the lengths of parts of mold compound layer between metal pads 100 satisfy the requirement of the claim language).  
Regarding Claim 22, Yamashita et al. in view of Matsuki further discloses that edges of the mold compound layer are substantially aligned to inner edges of the plurality of sidewalls of the plastic case (Yamashita et al., mold compound layer 101, plastic case 132, Figure 12).  
Regarding Claim 24, Yamashita et al. in view of Matsuki further discloses that each of the second plurality of metal pads, a respective conductive plate of the plurality of conductive plates, and a respective terminal of the plurality of terminals are of a single-piece construction (Yamashita et al., metal pads/conductive plates/terminals 105, Figure 12).  
Regarding Claim 25, Yamashita et al. in view of Matsuki further discloses that a thickness of the bottom metal plate is in a range from five hundred microns to eight hundred microns (Yamashita et al., Column 11, Lines 10-13).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. 7,033,865) in view of Matsuki (U.S. 5,751,058) as applied to Claim 1 above, further in view of Tsumura et al. (U.S. 8,008,756).
Regarding Claim 5, Yamashita in view of Matsuki disclose the limitations of Claim 1 and further disclose that the bottom metal plate is made of a first metal material (Yamashita et al., Column 11, Lines 10-12); wherein the mold compound layer is of a single-piece construction (Yamashita et al., Column 5, Lines 16-20); wherein the mold compound layer is made of a resin (Yamashita et al., Column 5, Lines 16-20); and wherein the first plurality of metal pads and the second plurality of metal pads are made of a second copper material (Yamashita et al., Column 11, Lines 5-10). However, they do not explicitly disclose that the bottom metal plate is made of a first copper material.  Tsumura et al. discloses a similar device where a bottom metal plate used as a heat dissipating layer of an interconnected base plate is made of a first copper material (Tsumura et al., bottom metal plate 17, interconnected base plate 16/17/18, Figures 1and 2b) and further disclose that both aluminum and copper have a good thermal conductivity (Tsumura et al., Column 6, Lines 16-20 and Column 8, Lines 38-42).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the bottom metal plate of a first copper material in Yamashita et al. in view of in view of Matsuki, further in view of Tsumura et al. in order to use a material with excellent thermal conductivity (Tsumura et al., Column 6, Lines 16-20). Please note that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see MPEP 2144.07. Furthermore, it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming a heat dissipating layer of a copper material", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (U.S. 7,033,865) in view of Matsuki (U.S. 5,751,058) as applied to Claim 1 above, further in view of Nakatani et al. (U.S. 6,060,150).
Regarding Claim 8, Yamashita et al. in view of Matsuki does not explicitly disclose that a thermal conductivity of the mold compound layer is in a range from five watt per meter kelvin to ten watt per meter kelvin.  Nakatani et al. discloses a similar device wherein a thermal conductivity of a thermally conductive and electrically insulating mold compound layer of an interconnected base plate has a thermal conductivity in a range from five watt per meter kelvin to ten watt per meter kelvin (Nakatani et al., mold compound layer 100/200/300, interconnected base plate 302/300/301, Figures 1-3, Column 3, Lines 44-49 and Column 22, Lines 43-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the device so that a thermal conductivity of the mold compound layer is in a range from five watt per meter kelvin to ten watt per meter kelvin in Yamashita et al. in view of Matsuki, further in view of Nakatani et al. in order to form a device with excellent thermal properties (Nakatani et al., Column 4, Lines 62-67).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891